IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,553


EX PARTE MICHAEL ANGELO WHATLEY, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2007-0000071M-CR-B IN THE 97th DISTRICT COURT

FROM MONTAGUE COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
firearm by a felon and sentenced to ten years' imprisonment.  He did not appeal his conviction. 
	Applicant contends that his plea of guilty was involuntary because he was incompetent at the
time it was entered.  We remanded this application to the trial court for findings of fact and
conclusions of law.
	The trial court, based upon a report filed by a court-appointed psychiatrist, determined that
Applicant was incompetent at the time he entered his plea of guilty, and the plea was therefore
involuntary.  Applicant is entitled to relief.  Ex parte Huerta, 692 S.W.2d 681 (Tex. Crim. App.
1985).
	Relief is granted.  The judgment in Cause No. 2007-0000071M-CR-B in the 97th Judicial
District Court of Montague County is set aside, and Applicant is remanded to the custody of the
sheriff of MONTAGUE County to answer the charges as set out in the indictment.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: May 11, 2011
Do Not Publish